 



Exhibit 10.1
DOLLAR FINANCIAL CORP.
2005 STOCK INCENTIVE PLAN
     1. Purposes of the Plan. The purposes of this Plan are:
          (a) to attract and retain the best available personnel for positions
of substantial responsibility,
          (b) to provide additional incentive to selected key Employees,
Consultants and Directors, and
          (c) to promote the success of the Company’s business.
     2. Definitions. For the purposes of this Plan, the following terms will
have the following meanings:
          (a) “Administrator” means the Board or any of its Committees that
administer the Plan, in accordance with Section 4.
          (b) “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Administrator.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Cause” shall have the meaning set forth in a Grantee’s employment
or consulting agreement with the Company (if any), or if not defined therein,
shall mean (i) acts or omissions by the Grantee which constitute intentional
material misconduct or a knowing violation of a material policy of the Company
or any of its subsidiaries, (ii) the Grantee personally receiving a benefit in
money, property or services from the Company or any of its subsidiaries or from
another person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Grantee or his conviction
of, or entering a guilty plea or plea of no contest with respect to, a felony,
or the equivalent thereof (other than DUI), or (iv) any material misuse or
improper disclosure of confidential or proprietary information of the Company.
          (e) “Code” means the Internal Revenue Code of 1986, as amended. For
all purposes of this Plan, references to Code sections shall be deemed to
include any successor Code sections, to the extent reasonably appropriate as
determined by the Administrator.

 



--------------------------------------------------------------------------------



 



          (f) “Committee” means a Committee appointed by the Board in accordance
with Section 4.
          (g) “Common Stock” means the common stock, $0.001 par value per share,
of the Company.
          (h) “Company” means Dollar Financial Corp., a Delaware corporation.
          (i) “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render bona fide services
and who is compensated for such services, provided that the term “Consultant”
does not include (i) Employees or (ii) Directors who are paid only a director’s
fee by the Company or who are not compensated by the Company for their services
as Directors or (iii) any person who provides services in connection with the
offer or sale of securities in a capital-raising transaction, or who directly or
indirectly promotes or maintains a market for the securities of the Company.
          (j) “Continuous Status as an Employee, Director or Consultant” means
that the employment, director or consulting relationship is not interrupted or
terminated by the Company, any Parent or Subsidiary, or by the Employee,
Director or Consultant. Continuous Status as an Employee, Director or Consultant
will not be considered interrupted in the case of: (i) any leave of absence
approved by the Board or required by Applicable Law, including sick leave,
military leave, or any other personal leave, provided, that for purposes of
Incentive Stock Options, any such leave may not exceed 90 days, unless
reemployment upon the expiration of such leave is guaranteed by contract
(including certain Company policies) or statute; (ii) transfers between
locations of the Company or between the Company, its Parent, its Subsidiaries or
its successor, or (iii) in the case of a Nonqualified Stock Option or Stock
Award, the ceasing of a person to be an Employee while such person remains a
Director or Consultant, the ceasing of a person to be a Director while such
person remains an Employee or Consultant, or the ceasing of a person to be a
Consultant while such person remains an Employee or Director.
          (k) “Director” means a member of the Board.
          (l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (m) “Employee” means any person, including Officers and Directors
employed as a common law employee by the Company or any Parent or Subsidiary of
the Company. Neither service as a Director nor payment of a director’s fee by
the Company will be sufficient, in and of itself, to constitute “employment” by
the Company.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

-2-



--------------------------------------------------------------------------------



 



          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
a national market system, including, without limitation, NASDAQ, the Fair Market
Value of a Share of Common Stock will be (A) the closing sales price for such
stock (or the closing bid, if no sales are reported) as quoted on that system or
exchange (or the system or exchange with the greatest volume of trading in
Common Stock) on the last market trading day prior to the day of determination,
or (B) any sales price for such stock (or the closing bid, if no sales are
reported) as quoted on that system or exchange (or the system or exchange with
the greatest volume of trading in Common Stock) on the day of determination, as
the Administrator may select, as reported in the Wall Street Journal or any
other source the Administrator considers reliable.
          (ii) If the Common Stock is regularly quoted by recognized securities
dealers but selling prices are not reported, the Fair Market Value of a Share of
Common Stock will be the mean between the high bid and low asked prices for the
Common Stock on (A) the last market trading day prior to the day of
determination, or (B) the day of determination, as the Administrator may select,
as reported in the Wall Street Journal or any other source the Administrator
considers reliable.
          (iii) If the Common Stock is not traded as set forth above, the Fair
Market Value will be determined in good faith by the Administrator with
reference to the earnings history, book value and prospects of the Company in
light of market conditions generally, and any other factors the Administrator
considers appropriate, such determination by the Administrator to be final,
conclusive and binding.
          (p) “Family Member” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) control the management of assets, and any other entity
in which these persons (or the Grantee) own more than 50% of the voting
interests.
          (q) “Grant Notice” shall mean a written notice evidencing certain
terms and conditions of an individual Option grant. The Grant Notice is part of
the Option Agreement.
          (r) “Grantee” shall mean (i) any Optionee or (ii) any Employee,
Consultant or Director to whom a Stock Award or Restricted Stock Unit Award has
been granted pursuant to this Plan.

-3-



--------------------------------------------------------------------------------



 



          (s) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (t) “NASDAQ” means the Nasdaq Stock Market, Inc.
          (u) “Nonqualified Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.
          (v) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (w) “Option” means a stock option granted under this Plan.
          (x) “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. Each Option Agreement is subject to the terms and conditions of this
Plan.
          (y) “Optioned Stock” means the Common Stock subject to an Option.
          (z) “Optionee” means an Employee, Consultant or Director who holds an
outstanding Option.
          (aa) “Parent” means a “parent corporation” with respect to the
Company, whether now or later existing, as defined in Section 424(e) of the
Code.
          (bb) “Plan” means this 2005 Stock Incentive Plan.
          (cc) “Restricted Stock Unit Award” means an award of restricted stock
units granted under the Plan representing the right to receive a payment based
on a Share upon terms and conditions determined by the Administrator.
          (dd) “Section” means, except as otherwise specified, a section of this
Plan.
          (ee) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 16.
          (ff) “Stock Award” shall mean a grant or sale by the Company of a
specified number of Shares upon terms and conditions determined by the
Administrator.
          (gg) “Subsidiary” means (i) a “subsidiary corporation” with respect to
the Company, whether now or later existing, as defined in Section 424(f) of the
Code, or (ii) a limited liability company, whether now or later existing, which
would be a “subsidiary corporation” with respect to the Company under Section
424(f) of the Code if it were a corporation.

-4-



--------------------------------------------------------------------------------



 



     3. Stock Subject to the Plan. Subject to the provisions of Section 16 of
the Plan, the maximum aggregate number of Shares which may be issued under the
Plan will be 1,718,695 Shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.
     If an Option expires or becomes unexercisable without having been exercised
in full, or if a Stock Award shall be cancelled or surrendered or expire for any
reason without having been received in full, or if a Restricted Stock Unit Award
shall be cancelled or forfeited without the full number of Shares thereunder
having been issued, the Shares that were not purchased or issued or that were
cancelled will become available for future grant or sale under the Plan (unless
the Plan has terminated). If the Company purchases Shares which were issued
pursuant to the exercise of an Option or grant of a Stock Award or Restricted
Stock Unit Award, however, those purchased Shares will not be available for
future grant under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
          (i) Composition of the Administrator. The Plan will be administered by
(A) the Board, or (B) a Committee designated by the Board, which Committee will
be constituted to satisfy Applicable Laws. Once appointed, a Committee will
serve in its designated capacity until otherwise directed by the Board. The
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan. Notwithstanding the foregoing, unless
the Board expressly resolves to the contrary, from and after such time as the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan will
be administered only by a Committee, which will then consist solely of persons
who are both “non-employee directors” within the meaning of Rule 16b-3
promulgated under the Exchange Act and “outside directors” within the meaning of
Section 162(m) of the Code; provided, however, the failure of the Committee to
be composed solely of individuals who are both “non-employee directors” and
“outside directors” shall not render ineffective or void any awards or grants
made by, or other actions taken by, such Committee.
          (ii) Multiple Administrative Bodies. The Plan may be administered by
different bodies with respect to Directors, Officers who are not Directors, and
Employees and Consultants who are neither Directors nor Officers.
          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to that Committee, the Administrator will have the authority, in
its discretion:

-5-



--------------------------------------------------------------------------------



 



          (i) to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(o);
          (ii) to select the Consultants, Employees or Directors to whom
Options, Stock Awards or Restricted Stock Unit Awards may be granted;
          (iii) to determine whether and to what extent Options, Stock Awards or
Restricted Stock Unit Awards are granted, and whether Options are intended as
Incentive Stock Options or Nonqualified Stock Options;
          (iv) to determine the number of Shares to be covered by each Option,
Stock Award or Restricted Stock Unit Award granted;
          (v) to approve forms of Grant Notices, Option Agreements and
agreements governing Stock Awards or Restricted Stock Unit Awards;
          (vi) to determine the terms and conditions, not inconsistent with the
terms of this Plan, of any grant of Options, Stock Awards, or Restricted Stock
Unit Awards including, but not limited to, (A) the Options’ exercise price,
(B) the time or times when Options may be exercised or Stock Awards or
Restricted Stock Unit Awards will be vested, which may be based on performance
criteria or other reasonable conditions such as Continuous Status as an
Employee, Director or Consultant, (C) any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option,
Optioned Stock, Stock Award or Restricted Stock Unit Award, based in each case
on factors that the Administrator determines in its sole discretion, including
but not limited to a requirement subjecting the Optioned Stock or Shares to
(1) certain restrictions on transfer (including without limitation a prohibition
on transfer for a specified period of time and/or a right of first refusal in
favor of the Company), and (2) a right of repurchase in favor of the Company
upon termination of the Grantee’s Continuous Status as an Employee, Director or
Consultant;
          (vii) to determine the terms and restrictions applicable to Options,
Stock Awards or Restricted Stock Unit Awards;
          (viii) to modify or amend each Option, Stock Award or Restricted Stock
Unit Award, subject to Section 18(c);
          (ix) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option, Stock Award or Restricted
Stock Unit Award previously granted by the Administrator;
          (x) to accelerate the vesting or exercisability of an Option, Stock
Award or Restricted Stock Unit Award;
          (xi) to construe and interpret the terms of this Plan;

-6-



--------------------------------------------------------------------------------



 



          (xii) to prescribe, amend, and rescind rules and regulations relating
to the administration of this Plan; and
          (xiii) to make all other determinations it considers necessary or
advisable for administering this Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all holders of
Options, Stock Awards or Restricted Stock Unit Awards. The Administrator shall
not be required to exercise its authority or discretion on a uniform or
nondiscriminatory basis.
     5. Eligibility. Options granted under this Plan may be Incentive Stock
Options or Nonqualified Stock Options, as determined by the Administrator at the
time of grant. Nonqualified Stock Options, Stock Awards and Restricted Stock
Unit Awards may be granted to Employees, Consultants and Directors. Incentive
Stock Options may be granted only to Employees; provided, however, that
Incentive Stock Options shall not be granted to Employees of a Subsidiary that
is a limited liability company unless such limited liability company is
wholly-owned by the Company or by a Subsidiary that is a corporation. If
otherwise eligible, an Employee, Consultant or Director who has been granted an
Option, a Stock Award or a Restricted Stock Unit Award may be granted additional
Options, Stock Awards or Restricted Stock Unit Awards.
     6. Limitations on Grants of Incentive Stock Options. Each Option will be
designated in the Grant Notice as either an Incentive Stock Option or a
Nonqualified Stock Option. However, notwithstanding such designations, if the
Shares subject to an Optionee’s Incentive Stock Options (granted under all plans
of the Company or any Parent or Subsidiary), which become exercisable for the
first time during any calendar year, have a Fair Market Value in excess of
$100,000, the Options accounting for this excess will be treated as Nonqualified
Stock Options. For purposes of this Section 6, Incentive Stock Options will be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares will be determined as of the time of grant.
     7. Limit on Annual Grants to Individuals. From and after such time as the
Company is required to be registered pursuant to Section 12 of the Exchange Act,
no Optionee may receive grants, during any fiscal year of the Company or portion
thereof, of Options which, in the aggregate, cover more than 500,000 Shares,
subject to adjustment as provided in Section 16. If an Option expires or
terminates for any reason without having been exercised in full, the unpurchased
shares subject to that expired or terminated Option will continue to count
against the maximum numbers of shares for which Options may be granted to an
Optionee during any fiscal year of the Company or portion thereof.

-7-



--------------------------------------------------------------------------------



 



     8. Term of the Plan. Subject to Section 22, this Plan will become
originally effective upon the earlier to occur of its adoption by the Board or
its approval by the shareholders of the Company as described in Section 22. It
will continue in effect for a term of ten years from its original effective date
unless terminated earlier under Section 18. Unless otherwise provided in this
Plan, its termination will not affect the validity of any Option, Stock Award or
Restricted Stock Unit Award outstanding at the date of termination, which shall
continue to be governed by the terms of this Plan as though it remained in
effect.
     9. Term of Option. The term of each Option will be stated in the Option
Agreement; provided, however, that in no event may the term be more than ten
years from the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than 10% of the voting power of all
classes of capital stock of the Company or any Parent or Subsidiary, the term of
the Incentive Stock Option will be five years from the date of grant or any
shorter term specified in the Option Agreement.
     10. Option Exercise Price and Consideration.
          (a) Exercise Price of Incentive Stock Options. The exercise price for
Shares to be issued pursuant to exercise of an Incentive Stock Option will be
determined by the Administrator provided that the per Share exercise price will
be no less than 100% of the Fair Market Value per Share on the date of grant;
provided, further that in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the voting power of all classes of capital stock
of the Company or any Parent or Subsidiary, the per Share exercise price will be
no less than 110% of the Fair Market Value per Share on the date of grant.
          (b) Exercise Price of Nonqualified Stock Options. In the case of a
Nonqualified Stock Option, the exercise price for Shares to be issued pursuant
to the exercise of any such Option will be determined by the Administrator.
          (c) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator will fix the period within which the Option may be
exercised and will determine any conditions which must be satisfied before the
Option may be exercised. Exercise of an Option may be conditioned upon
performance criteria or other reasonable conditions such as Continuous Status as
an Employee, Director or Consultant.
          (d) Form of Consideration. The Administrator will determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist partially or entirely of:
               (i) cash;
               (ii) to the extent permitted by Applicable Law, a promissory note
made by the Optionee in favor of the Company;

-8-



--------------------------------------------------------------------------------



 



               (iii) other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which an
Option will be exercised;
               (iv) delivery of a properly executed exercise notice together
with any other documentation as the Administrator and the Optionee’s broker, if
applicable, require to effect an exercise of the Option and delivery to the
Company of the proceeds required to pay the exercise price; or
               (v) any other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     11. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder will be exercisable according to the terms of the Plan and at
times and under conditions determined by the Administrator and set forth in the
Option Agreement; provided, however, that an Option may not be exercised for a
fraction of a Share.
     An Option will be deemed exercised when the Company receives: (i) written
notice of exercise (in accordance with the Option Agreement) from the person
entitled to exercise the Option, (ii) full payment for the Shares with respect
to which the Option is exercised, and (iii) all representations,
indemnifications and documents reasonably requested by the Administrator. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and this Plan. Shares issued
upon exercise of an Option will be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the stock certificate evidencing such Shares is issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. Subject to the provisions of
Sections 15, 19, and 20, the Company will issue (or cause to be issued) such
stock certificate promptly after the Option is exercised. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 16 of the
Plan. Notwithstanding the foregoing, the Administrator in its discretion may
require the Company to retain possession of any certificate evidencing Shares of
Common Stock acquired upon exercise of an Option, if those Shares remain subject
to repurchase under the provisions of the Option Agreement or any other
agreement between the Company and the Optionee, or if those Shares are
collateral for a loan or obligation due to the Company.
     Exercising an Option in any manner will decrease the number of Shares
thereafter available, both for purposes of this Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

-9-



--------------------------------------------------------------------------------



 



          (b) Termination of Employment or Consulting Relationship or
Directorship. If an Optionee holds exercisable Options on the date his or her
Continuous Status as an Employee, Director or Consultant terminates (other than
because of termination due to Cause, death or Disability), the Optionee may
exercise the Options that were vested and exercisable as of the date of
termination for a period of 90 days following such termination (or such other
period as is set forth in the Option Agreement or determined by the
Administrator). If the Optionee is not entitled to exercise his or her entire
Option at the date of such termination, the Shares covered by the unexercisable
portion of the Option will revert to the Plan, unless otherwise set forth in the
Option Agreement or determined by the Administrator. The Administrator may
determine in its sole discretion that such unexercisable portion of the Option
will become exercisable at such times and on such terms as the Administrator may
determine in its sole discretion. If the Optionee does not exercise an Option
within the time specified above after termination, that Option will expire, and
the Shares covered by it will revert to the Plan, unless otherwise set forth in
the Option Agreement or determined by the Administrator.
          (c) Disability of Optionee. If an Optionee holds exercisable Options
on the date his or her Continuous Status as an Employee, Director or Consultant
terminates because of Disability, the Optionee may exercise the Options that
were vested and exercisable as of the date of termination for a period of twelve
months following such termination (or such other period as is set forth in the
Option Agreement or determined by the Administrator). If the Optionee is not
entitled to exercise his or her entire Option at the date of death, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Option Agreement or determined by the
Administrator. The Administrator may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Administrator may determine in its sole discretion. If the
Optionee’s estate or a person who acquired the right to exercise the Option by
bequest or inheritance does not exercise an Option within the time specified
above after termination, that Option will expire, and the Shares covered by it
will revert to the Plan, unless otherwise set forth in the Option Agreement or
determined by the Administrator.
          (d) Death of Optionee. If an Optionee holds exercisable Options on the
date his or her death, the Optionee’s estate or a person who acquired the right
to exercise the Option by bequest or inheritance may exercise the Options that
were vested and exercisable as of the date of death for a period of twelve
months following the date of death (or such other period as is set forth in the
Option Agreement or determined by the Administrator). If the Optionee is not
entitled to exercise his or her entire Option at the date of death, the Shares
covered by the unexercisable portion of the Option will revert to the Plan.
          (e) Termination for Cause. If an Optionee’s Continuous Status as an
Employee, Director or Consultant is terminated for Cause, then all Options
(including any vested Options) held by Optionee shall immediately be terminated
and cancelled.

-10-



--------------------------------------------------------------------------------



 



          (f) Disqualifying Dispositions of Incentive Stock Options. If Common
Stock acquired upon exercise of any Incentive Stock Option is disposed of in a
disposition that, under Section 422 of the Code, disqualifies the holder from
the application of Section 421(a) of the Code, the holder of the Common Stock
immediately before the disposition will comply with any requirements imposed by
the Company in order to enable the Company to secure the related income tax
deduction to which it is entitled in such event.
     12. Non-Transferability of Options.
          (a) No Transfer. An Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. Notwithstanding the foregoing, to the extent
that the Administrator so authorizes at the time a Nonqualified Stock Option is
granted or amended, (i) such Option may be assigned pursuant to a qualified
domestic relations order as defined by the Code, and exercised by the spouse or
former spouse of the Optionee who obtained such Option pursuant to such
qualified domestic relations order, or (ii) such Option may be assigned, in
whole or in part, during the Optionee’s lifetime to one or more Family Members
of the Optionee. Rights under the assigned portion may be exercised by the
Family Member(s) who acquire a proprietary interest in such Option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the Option immediately before such assignment and shall
be set forth in such documents issued to the assignee as the Administrator deems
appropriate.
          (b) Designation of Beneficiary. An Optionee may file a written
designation of a beneficiary who is to receive any Options that remain
unexercised in the event of the Optionee’s death. If a participant is married
and the designated beneficiary is not the spouse, spousal consent will be
required for the designation to be effective. The Optionee may change such
designation of beneficiary at any time by written notice to the Administrator,
subject to the above spousal consent requirement.
          (c) Effect of No Designation. If an Optionee dies and there is no
beneficiary validly designated and living at the time of the Optionee’s death,
the Company will deliver such Optionee’s Options to the executor or
administrator of his or her estate, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such Options to the spouse or to any one or more
dependents or relatives of the Optionee, or if no spouse, dependent or relative
is known to the Company, then to such other person as the Company may designate.
          (d) Death of Spouse or Dissolution of Marriage. If an Optionee
designates his or her spouse as beneficiary, that designation will be deemed
automatically revoked if the Optionee’s marriage is later dissolved. Similarly,
any designation of a beneficiary will be deemed automatically revoked upon the
death of the beneficiary if the beneficiary predeceases the Optionee. Without
limiting the generality of the preceding

-11-



--------------------------------------------------------------------------------



 



sentence, the interest in Options of a spouse of an Optionee who has predeceased
the Optionee or (except as provided in Section 12(a) regarding qualified
domestic relations orders) whose marriage has been dissolved will automatically
pass to the Optionee, and will not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor will any such interest pass
under the laws of intestate succession.
     13. Stock Awards.
          (a) Grant. Subject to the express provisions and limitations of the
Plan, the Administrator, in its sole and absolute discretion, may grant Stock
Awards to Employees, Consultants or Directors for a number of shares of Common
Stock on such terms and conditions and to such Employees, Consultants or
Directors as it deems advisable and specifies in the respective grants. Subject
to the limitations and restrictions set forth in the Plan, an Employee,
Consultant or Director who has been granted an Option or Stock Award may, if
otherwise eligible, be granted additional Options or Stock Awards if the
Administrator shall so determine.
          (b) Restrictions. The Administrator, in its sole and absolute
discretion, may impose restrictions in connection with any Stock Award,
including without limitation, (i) imposing a restricted period during which all
or a portion of the Common Stock subject to the Stock Award may not be sold,
assigned, transferred, pledged or otherwise encumbered (the “Restricted
Period”), (ii) providing for a vesting schedule with respect to such Common
Stock such that if a Grantee ceases to be an Employee, Consultant or Director
during the Restricted Period, some or all of the shares of Common Stock subject
to the Stock Award shall be immediately forfeited and returned to the Company.
The Administrator may, at any time, reduce or terminate the Restricted Period.
Each certificate issued in respect of shares of Common Stock pursuant to a Stock
Award which is subject to restrictions shall be registered in the name of the
Grantee, shall be deposited by the Grantee with the Company together with a
stock power endorsed in blank and shall bear an appropriate legend summarizing
the restrictions imposed with respect to such shares of Common Stock.
          (c) Rights As Shareholder. Subject to the terms of any agreement
governing a Stock Award, the Grantee of a Stock Award shall have all the rights
of a shareholder with respect to the Common Stock issued pursuant to a Stock
Award, including the right to vote such Shares; provided, however, that
dividends or distributions paid with respect to any such Shares which have not
vested shall be deposited with the Company and shall be subject to forfeiture
until the underlying Shares have vested unless otherwise provided by the
Administrator in its sole discretion. A Grantee shall not be entitled to
interest with respect to the dividends or distributions so deposited.
     14. Restricted stock Unit Awards.
     (a) Grant. Subject to the express provisions and limitations of the Plan,
the Administrator may grant Restricted Stock Unit Awards to Employees,
Consultants or Directors upon such terms and conditions as the Administrator
deems advisable and

-12-



--------------------------------------------------------------------------------



 



specifies in the respective grants. Each Restricted Stock Unit shall represent
the right of the Grantee to receive a Share or an amount based on the value of a
Share. The Administrator shall determine the number of Restricted Stock Units to
be granted and the requirements applicable to such Restricted Stock Units. All
Restricted Stock Units shall be credited to bookkeeping accounts on the
Company’s records for purposes of the Plan.
     (b) Terms of Restricted Stock Units. The Administrator may grant Restricted
Stock Units that are payable on terms and conditions determined by the
Administrator, which may include payment based on achievement of performance
goals or satisfaction of specified service requirements. Restricted Stock Units
may be paid at the end of a specified vesting or performance period, or payment
may be deferred to a date authorized by the Administrator. The Administrator may
at any time accelerate the vesting of any Restricted Stock Unit Award.
     (c) Payment. Subject to the provisions of Section 15, payment with respect
to Restricted Stock Units shall be made in shares.
     (d) Requirement of Employment or Service. The Administrator shall determine
in the Grant Agreement under what circumstances a Grantee may retain Restricted
Stock Units after termination of the Grantee’s employment or service, and the
circumstances under which Restricted Stock Unit Awards may be forfeited.
     (e) Shareholder Rights. The Grantee shall not have any shareholder rights
with respect to the Shares subject to a Restricted Stock Unit Award until that
award vests and the Shares are actually issued thereunder.
     15. Withholding Taxes. The Company will have the right to take whatever
steps the Administrator deems necessary or appropriate to comply with all
applicable federal, state, local, and employment tax withholding requirements,
and the Company’s obligations to deliver Shares upon the exercise of an Option
or in connection with a Stock Award or Restricted Stock Unit Award will be
conditioned upon compliance with all such withholding tax requirements. Without
limiting the generality of the foregoing, upon the exercise of an Option, the
Company will have the right to withhold taxes from any other compensation or
other amounts which it may owe to the Optionee, or to require the Optionee to
pay to the Company the amount of any taxes which the Company may be required to
withhold with respect to the Shares issued on such exercise. Without limiting
the generality of the foregoing, the Administrator in its discretion may
authorize the Grantee to satisfy all or part of any withholding tax liability by
(a) having the Company withhold from the Shares which would otherwise be issued
in connection with a Stock Award or Restricted Stock Unit or on the exercise of
an Option that number of Shares having a Fair Market Value, as of the date the
withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability, or (b) by delivering to the Company
previously-owned and unencumbered Shares of the Common Stock having a Fair
Market Value, as of the date the withholding tax liability arises, equal to or
less than the amount of the Company’s withholding tax liability.

-13-



--------------------------------------------------------------------------------



 



     16. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without limitation, cash), through reorganization,
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off, extraordinary corporate distribution or
other similar transaction, an appropriate and proportionate adjustment will be
made in the maximum number and kind of shares as to which Options, Stock Awards
and Restricted Stock Unit Awards may be granted under this Plan. The
Administrator shall also, in its discretion, adjust the number or kind of shares
or other property allocated in respect of Stock Awards or deliverable upon
exercise of any unexercised Options or with respect to outstanding Restricted
Stock Unit Awards which have been granted prior to any such change. Any such
adjustment in the outstanding Options will be made without change in the
aggregate purchase price applicable to the unexercised portion of the Options
but with a corresponding adjustment in the price for each share or other unit of
any security covered by the Option. Such adjustment will be made by the
Administrator, whose determination in that respect will be final, binding, and
conclusive.
     Where an adjustment under this Section 16(a) is made to an Incentive Stock
Option, the adjustment will be made in a manner which will not be considered a
“modification” under the provisions of subsection 424(h)(3) of the Code.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, to the extent that an Option had not
been previously exercised or a Stock Award or Restricted Stock Unit Award had
not previously vested, it will terminate immediately prior to the consummation
of such proposed dissolution or liquidation. In such instance, the Administrator
may, in the exercise of its sole discretion, declare that any Stock Award or
Restricted Stock Unit Award shall become vested or any Option will terminate as
of a date fixed by the Administrator and give each Optionee the right to
exercise his or her Option as to all or any part of the Optioned Stock,
including Shares as to which the Option would not otherwise be exercisable.
          (c) Corporate Transaction. Upon the happening of a merger,
reorganization, extraordinary corporate distribution, sale of a subsidiary or
business unit or sale of substantially all of the assets of the Company, the
Administrator, may, in its sole discretion, do one or more of the following:
(i) shorten the period during which Options are exercisable (provided they
remain exercisable for at least 30 days after the date notice of such shortening
is given to the Optionees); (ii) accelerate any vesting schedule to which an
Option, Stock Award or Restricted Stock Unit Award is subject; (iii) arrange to
have the surviving or successor entity or purchaser entity or any parent entity
thereof assume the Stock Awards and the Options or grant replacement options

-14-



--------------------------------------------------------------------------------



 



with appropriate adjustments in the option prices and adjustments in the number
and kind of securities issuable upon exercise or adjustments so that the Options
or their replacements represent the right to purchase or receive the shares of
stock, securities or other property (including cash) as may be issuable or
payable as a result of such transaction with respect to or in exchange for the
number of Shares of Common Stock purchasable and receivable upon exercise of the
Options had such exercise occurred in full prior to such transaction;
(iv) arrange to have the surviving or successor entity or purchaser entity or
any parent entity thereof assume the Restricted Stock Unit Awards with
appropriate adjustments so that the awards apply to the number and kind of
securities into which the Shares subject to the awards immediately prior to such
transaction would have converted in consummation of such transaction had those
Shares been outstanding at that time; (v) cancel Options, Stock Awards or
Restricted Stock Unit Awards upon payment to the Optionees or Grantees in cash,
with respect to each Option, Stock Award or Restricted Stock Unit Award to the
extent then exercisable or vested (including, if applicable, any Options, Stock
Awards or Restricted Stock Unit Awards as to which the vesting schedule has been
accelerated as contemplated in clause (ii) above), of an amount that is the
equivalent of the excess of the Fair Market Value of the Common Stock (at the
effective time of the merger, reorganization, sale or other event) over (in the
case of Options) the exercise price of the Option; or (vi) make such other
adjustments to the consideration issuable upon exercise of Options or vesting of
Restricted Stock Unit Awards and other terms of the Options or Restricted Stock
Unit Awards as the Administrator deems appropriate in its sole and absolute
discretion. The Administrator may also provide for one or more of the foregoing
alternatives in any particular Option Agreement or agreement governing a Stock
Award or Restricted Stock Unit Award.
     17. Date of Grant. The date of grant of an Option, Stock Award or
Restricted Stock Unit Award will be, for all purposes, the date as of which the
Administrator makes the determination granting such Option, Stock Award or
Restricted Stock Unit Award, or any other, later date determined by the
Administrator and specified in the Option Agreement or agreement governing the
Stock Award or Restricted Stock Unit Award. Notice of the determination will be
provided to each Grantee within a reasonable time after the date of grant.
     18. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter
or suspend or terminate the Plan.
          (b) Shareholder Approval. The Company will obtain shareholder approval
of any Plan amendment that increases the number of Shares for which Options or
Stock Awards may be granted, or to the extent necessary and desirable to comply
with Section 422 of the Code (or any successor statute) or other Applicable
Laws, or the requirements of any exchange or quotation system on which the
Common Stock is listed or quoted. Such shareholder approval, if required, will
be obtained in such a manner and to such a degree as is required by the
Applicable Law or requirement.

-15-



--------------------------------------------------------------------------------



 



          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan will impair the rights of a Grantee,
unless mutually agreed otherwise between the Grantee and the Administrator. Any
such agreement must be in writing and signed by the Grantee and the Company.
     19. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares will not be issued in connection with a
Stock Award or Restricted Stock Unit Award or pursuant to the exercise of an
Option unless the exercise of such Option and the issuance and delivery of such
Shares will comply with all Applicable Laws, and will be further subject to the
approval of counsel for the Company with respect to such compliance. Any
securities delivered under the Plan will be subject to such restrictions, and
the person acquiring such securities will, if requested by the Company, provide
such assurances and representations to the Company as the Company may deem
necessary or desirable to assure compliance with all Applicable Laws. To the
extent permitted by Applicable Laws, the Plan and Options, Stock Awards and
Restricted Stock Unit Awards granted hereunder will be deemed amended to the
extent necessary to conform to such laws, rules and regulations.
          (b) Investment Representation. As a condition to the exercise of an
Option or grant of a Stock Award or issuance of Shares pursuant to a Restricted
Stock Unit Award, the Company may require the person exercising such Option or
receiving such Stock Award or Shares to represent and warrant at the time of any
such exercise or receipt that the Shares are being acquired only for investment
and without any present intention to sell, transfer, or distribute such Shares.
     20. Liability of Company.
          (a) Inability to Obtain Authority. If the Company cannot, by the
exercise of commercially reasonable efforts, obtain authority from any
regulatory body having jurisdiction for the sale of any Shares under this Plan,
and such authority is deemed by the Company’s counsel to be necessary to the
lawful issuance of those Shares, the Company will be relieved of any liability
for failing to issue or sell those Shares.
          (b) Grants Exceeding Allotted Shares. If the Optioned Stock covered by
an Option or Shares subject to a Stock Award or a Restricted Stock Unit Award
exceed, as of the date of grant, the number of Shares which may be issued under
the Plan without additional shareholder approval, that Option, Stock Award or
Restricted Stock Unit Award will be contingent with respect to such excess
Shares, unless and until shareholder approval of an amendment sufficiently
increasing the number of Shares subject to this Plan is timely obtained in
accordance with Section 18(b).
          (c) Rights of Participants and Beneficiaries. The Company will pay all
amounts payable under this Plan only to the Grantee, or beneficiaries entitled
thereto pursuant to this Plan. The Company will not be liable for the debts,
contracts, or engagements of any Grantee or his or her beneficiaries, and rights
to cash payments

-16-



--------------------------------------------------------------------------------



 



under this Plan may not be taken in execution by attachment or garnishment, or
by any other legal or equitable proceeding while in the hands of the Company.
     21. Reservation of Shares. The Company will at all times reserve and keep
available for issuance a number of Shares sufficient to satisfy this Plan’s
requirements during its term.
     22. Shareholder Approval. The original adoption of this Plan will be
subject to approval by the shareholders of the Company within 12 months before
or after the date of such adoption. Such shareholder approval will be obtained
in the manner and to the degree required under Applicable Laws. Options, Stock
Awards and Restricted Stock Units may be granted but Options may not be
exercised prior to shareholder approval of the Plan. If any Options, Stock
Awards or Restricted Stock Units are so granted and shareholder approval is not
obtained within 12 months of the date of adoption of this Plan by the Board,
those Options, Stock Awards and Restricted Stock Units will terminate
retroactively as of the date they were granted.
     23. Legending Stock Certificates. In order to enforce any restrictions
imposed upon Common Stock issued in connection with a Stock Award or Restricted
Stock Unit Award or upon exercise of an Option granted under this Plan or to
which such Common Stock may be subject, the Administrator may cause a legend or
legends to be placed on any certificates representing such Common Stock, which
legend or legends will make appropriate reference to such restrictions,
including, but not limited to, a restriction against sale of such Common Stock
for any period of time as may be required by Applicable Laws. Additionally, and
not by way of limitation, the Administrator may impose such restrictions on any
Common Stock issued pursuant to the Plan as it may deem advisable.
     24. No Employment Rights. Neither this Plan nor any Option, Stock Award or
Restricted Stock Unit Award will confer upon a Grantee any right with respect to
continuing the Grantee’s employment or consulting relationship with the Company,
or continuing service as a Director, nor will they interfere in any way with the
Grantee’s right or the Company’s right to terminate such employment or
consulting relationship or directorship at any time, with or without cause.
     25. Governing Law. The Plan will be governed by, and construed in
accordance with the laws of the State of Delaware (without giving effect to
conflicts of law principles).

-17-